Citation Nr: 0911665	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-21 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
service-connected left knee anterior cruciate ligament (ACL) 
reconstruction.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1979 to 
February 1982 and from February 1983 to January 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the RO.  

The Board notes that the Veteran initially requested a 
hearing at the RO before a travelling Member of the Board, 
but he withdrew his request on December 9, 2008.  38 C.F.R. § 
20.704(e).  He also withdrew any request for a hearing before 
RO personnel.


FINDING OF FACT

The service-connected knee disability is shown to be 
productive of a severe impairment manifested primarily by 
decreased mobility, decreased strength, and pain resulting in 
significant occupational limitations with a great deal of 
instability.  Minimal to no loss of range of motion is shown.  
Arthritis has not been shown.  Post surgery, initially there 
was improvement, but then increased complaints of pain and 
functional impairment of severe impairment, even though pre-
surgery instability had improved.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an assignment of an evaluation of 30 
percent, but no more, for the service-connected knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & 2008 Supp); 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5263 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).  

The Board is aware of the Court of Appeals for  Veterans 
Claims' decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the Veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.

The Board is also aware of the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court held that, at minimum, VA must inform a 
claimant seeking an increased evaluation of the following 
four items. First, the claimant must be notified that he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in the severity of his 
disability, as well as the effect thereof on his employment 
and daily life.  Second, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in the severity of the disability and 
the effect thereof on his employment and daily life (such as 
a specific measurement or test result), VA must provide the 
claimant with at least general notice of such requirement.  
Third, the claimant must be informed that, if an increase in 
disability is found, a disability rating will be determined 
by applying relevant diagnostic codes, which, depending on 
the particular disability, typically provide for severity 
ranging from non-compensable to as much as one hundred 
percent, based on the nature of the symptoms, their severity 
and duration, and their impact upon employment and daily 
life.  Finally, the claimant must be given examples of the 
types of medical and lay evidence relevant to establishing to 
establishing entitlement to increased compensation that he 
may submit or request VA to obtain on his behalf (e.g. lay 
statements describing observable symptoms, medical opinions, 
medical records, statements from employers, job application 
rejections, and other evidence showing either an increase in 
the severity of the disability or exceptional circumstances 
relating thereto).

In this case, the Veteran was sent a letter in January 2004, 
prior to the initial RO decision in this matter, which 
notified him of his and VA's respective duties for obtaining 
evidence.  In March 2006 the RO sent the Veteran a notice 
explaining the manner in which disability ratings and 
effective dates are assigned as required by Dingess, supra, 
and the Veteran's claim was subsequently re-adjudicated in a 
Supplemental Statement of the Case (SSOC) dated December 
2008.  In May 2008, the RO sent the Veteran a letter that 
provided the notice required by Vazquez-Flores and thereafter 
re-adjudicated his claim in the December 2008 SSOC.  
Therefore, the requirements of both Dingess and Vazquez-
Flores were satisfied.  See Mayfield, 444 F.3d at 1333-1334.

Accordingly, no prejudice to the Veteran will result from an 
adjudication of his claim in this Board decision.  Rather, 
remanding this case to the RO for further VCAA development 
would only result in additional delay, without any benefit to 
the  Veteran.  See, e.g. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (declining to remand case where doing to would 
have resulted only in imposing additional burdens on VA 
without a corresponding benefit to the Veteran). 

In addition to its duty to notify, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In connection with the current appeal, VA 
has of record evidence including VA treatment records, 
private medical records, and statements by the Veteran.  A VA 
examination was provided in connection with this claim.  The 
Board therefore finds that the VA satisfied its duty to 
assist.   

II.  Increased Rating

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4, Subpart B).  Ratings are based on average 
impairments of earning capacity resulting from particular 
diseases and injuries and the residuals thereof in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Disabilities are described utilizing diagnostic codes set 
forth in 38 C.F.R. Part 4, Subpart B.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Where entitlement to compensation for a service-connected 
disease or injury already has been established and 
entitlement to an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  The 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 
state that disability of the musculoskeletal system is 
primarily the inability, due to damage or inflammation in 
parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Board reviewed all the evidence in the Veteran's claims 
file, which includes but is not limited to his written 
contentions, VA medical records, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that all of the evidence submitted by the Veteran 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

	A.  Facts

In November 1999, the RO granted service connection for left 
knee disability and a 10 percent evaluation was assigned, 
effective February 1, 2000 (the day after the Veteran's 
discharge from active military service).  

The Veteran filed a Notice of Disagreement with the rating 
decision, but did not timely perfect his appeal.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.

In December 2003 the Veteran sought an increased evaluation 
for his service-connected left knee condition.  

A medical record from the Veteran's private orthopedic 
physician dated December 2003 stated that the Veteran 
reported "a lot of pain, especially along the medial side of 
his knee" and unsteadiness.  The private physician reported 
that the Veteran walked with a normal gait.  The left knee 
showed 1+ effusion.  There was 2+ Lachman and 2+ pivot shift.  
Posterior drawer was negative.  The physician noted "quite a 
bit of instability "but no varus or vagus instability.  The 
range of motion was 2-0-135.  There was moderate medial joint 
line tenderness and no lateral joint line tenderness.  
McMurray test was described as "equivocal."  Quadriceps 
tone was fair, and patellofemoral tracking was normal.  The 
Veteran was diagnosed as status post (s/p) ACL reconstruction 
with failed ACL.  A left knee meniscus tear was also 
diagnosed.  The physician recommended revision, left ACL 
reconstruction with patellar tendon allograft. 

The Veteran was examined by VA in June 2004.  At that time, 
the Veteran reported chronic constant pain in the left knee, 
with increased pain upon sitting with his legs crossed for 
more than one half hour, walking further than one quarter 
mile, or climbing or descending stairs. The Veteran reported 
an inability to kneel, giving way of the knee one or two 
times per week, and locking up approximately once per month.  
He denied use of a crutch, cane, or brace.  Upon examination, 
the Veteran had full range of motion in his left knee but 
with pain on varus or vagus stress.  He had positive 
crepitus, negative drawer sign, and negative McMurray's sign.  
The Veteran had palpable tenderness on the left knee over the 
medial, lateral, and posterior aspects of the patella.  The 
Veteran was able to do a tandem walk, was able to walk on his 
heels and toes, Romberg was negative, and he was able to do a 
deep knee bend while holding onto a table.  The examiner also 
noted that the  Veteran did have a limp and a slow gait.  He 
was diagnosed as s/p ACL reconstruction with failed ACL, and 
left knee medial meniscus tear.  

The Veteran was seen by VA for treatment for his knee on 
several occasions in 2004 and 2005, complaining of pain, 
stiffness, and swelling.  He was provided with a knee brace 
in May 2005.  

In July 2005, the Veteran's knee was evaluated with respect 
to the clinical management of his symptoms.  At that time, 
the Veteran reported pain and instability but no catching or 
locking.  Range of motion was 0-130.  No joint line 
tenderness or varus vagus instability was found upon 
examination.  There was minimal tibial excursion with 
Lachman's exam.  An MRI showed the ACL poorly visualized with 
abnormal contour, thinner than expected, with a Cyclops 
lesion anterior to the ACL and probable failure of the ACL 
graft.  Small joint effusion was also visualized on the MRI.  
The MRI was noted to call into question the integrity of the 
ACL autograft, with its function also suspect by clinical 
exam.  Follow-up arthroscopy was recommended in connection 
with possible ACL reconstruction.

In October 2005, range of motion was good with flexion to 120 
and extension to 0.  Lachman's was negative and there was no 
jointline tenderness but there was a positive drawer sign.  

A left knee arthroscopic ACL revision with allograft was 
performed in January 2006.  The finding was a torn ACL graft.  
The procedure was performed on an outpatient basis.  Follow-
up records in January reveal use of an immobilizer and use of 
a crutch for a short time.  By last in the month, he had 
minimal symptoms, the stitches had been removed, and physical 
therapy was started.

The Veteran's post-surgical follow up in February 2006 
indicated that the Veteran was doing well, had no swelling of 
the left knee, mild medial tenderness over tibial screw, 
range of motion of 0 to 127 degrees, and the knee was stable 
to anterior drawer.  In April 2006, the Veteran reported some 
soreness with prolonged standing, and there was no Lachman 
and no effusion upon exam.  The Veteran ambulated without a 
limp.  

In April 2006, the Veteran was granted an increased 
evaluation of 20 percent for his service connected left knee 
condition, effective December 16, 2003.

In July 2006, the Veteran reported having mild symptoms, with 
no effusion, warmth, or laxity on exam.  

The Veteran was examined by VA again in connection with his 
claim for an increased rating in November 2006.  The Veteran 
reported that, after the January 2006 surgery, his symptoms 
initially improved but then he began experiencing worsening 
pain.  He reported being unable to stand for more than a few 
minutes and being unable to walk more than one to two miles.  
He reported instability, pain, stiffness, and weakness of the 
left knee.  He did not report any deformity, giving way, 
episodes of subluxation, or locking episodes.  Upon 
examination there was evidence of abnormal weight bearing and 
antalgic gait.  There was full extension of the left knee, 
but pain began at 30 degrees.  Flexion was to 115 degrees, 
with pain beginning at 100 degrees.  There was additional 
pain with repeat movement of the knee, but no change in range 
of motion.  There was no weakness, instability, or lack of 
endurance for the amount of testing done.  The examination 
found bony joint enlargement, crepitus, effusion, heat, 
tenderness, grinding, tenderness of bursa, and painful 
movement.  No instability or patellar or meniscus 
abnormalities were found.  There was no inflammatory 
arthritis or joint ankylosis.  The examiner determined that 
general occupational effects of the Veteran's knee disability 
were "significant" and included decreased mobility, 
decreased strength, and pain.  The examiner found that the 
Veteran's knee condition prevented the Veteran from 
participating in sports and recreational activities, and had 
moderate impacts on his ability to engage in exercise, 
shopping, and travelling.  The Veteran also reported 
difficulty kneeling down on the left knee and difficulty 
getting up off the floor once down.  

The Veteran participated in private physical therapy after 
surgery from January 2006 until March 2007, when physical 
therapy services were discontinued due to patient 
noncompliance with treatment and his having met optimum 
rehabilitation potential.  An evaluation of the Veteran's 
knee performed in January 2007 in connection with his 
physical therapy showed a range of motion of 0 to 135 degrees 
in the left knee, and strength of 4+/5 in the left 
quadriceps, hamstrings, and gluts.  Sensation was intact to 
light touch, and there were no drawer signs.  The Veteran 
reported continued knee pain of 2/10 after cortisone 
injection and that he wears a knee brace when ambulating long 
distances.  The March 2007 physical therapy discharge summary 
indicated strength of 5-/5 and pain of 0-10 in the left knee. 

	


B.  Analysis

The RO analogized the Veteran's's knee condition to 
Diagnostic Codes 5010, arthritis due to trauma, and 5257, 
other impairments of the knee.  Under Diagnostic Code 5010, 
limitation of motion is rated unless limitation of motion is 
either non-compensable or not shown.  The maximum rating 
under Diagnostic Code 5010 where no compensable loss of range 
of motion is shown is 20 percent.  Under Diagnostic Code 5257 
a rating of 20 percent is assigned for moderate impairment of 
the knee and a rating of 30 percent is assigned for severe 
impairment of the knee.  30 percent is the highest schedular 
evaluation available under Diagnostic Code 5257.  It is noted 
that arthritis has not been established by X-ray evidence.

Based upon a review of all of the evidence, the Board finds 
that the  Veteran's symptoms more closely approximate a 
severe impairment of the knee than a moderate impairment of 
the knee for the most of the period at issue.  See 38 C.F.R. 
§ 4.7.  Prior to the surgery, the Veteran experienced failure 
of the ACL graft due to tearing, resulting in pain, swelling, 
and instability and necessitating ACL revision with allograft 
in January 2006.  It was noted that there was significant 
instability prior to the revision surgery.  

Post-surgery the Veteran had some initial improvement as 
noted in private physical therapy records.  Subsequently, 
however, he continued to experience some pain and functional 
limitations which were described as causing "significant" 
occupational impairment by the physician who performed the 
November 2006 VA examination of the Veteran.  The Veteran 
continued to experience limitations in standing and walking, 
with total impairment of his ability to engage in sports and 
similar recreational activities and moderate impairment of 
his ability to engage in activities such as exercise, 
shopping, and travelling.  

The Board considered the Veteran's functional limitations due 
to pain, weakness, excess fatigability, and pain on movement 
in addition to limitation of motion.  See DeLuca, 8 Vet. App. 
at 206-207.  While the November 2006 examination found that 
the Veteran does experience pain on extension beginning at 30 
degrees and pain on flexion beginning at 100 degrees, the 
pain does not limit the Veteran's range of motion upon repeat 
movement of the knee and he is able to obtain full extension 
and flexion to 115 degrees.  The Veteran's functional losses 
due to pain on movement, weakness, and fatigability are 
contemplated within the 30 percent rating for severe knee 
disability.  It is noted post-surgery that the knee had 
better strength and less instability.  The Veteran's left 
knee disability does not warrant a separate rating for 
limitation of range of motion because he does not exhibit a 
loss of range of motion yielding an evaluation of at least 0 
percent.  See VAGOPREC 23-97. 

The Board considered Diagnostic Codes 5256 through 5263, 
which address disabilities of the knee and leg, to determine 
whether the  Veteran is entitled to a rating in excess of 30 
percent under any other applicable Diagnostic Code.  However, 
the Veteran does not meet the criteria for an evaluation in 
excess of 30 percent under another Diagnostic Code.  There is 
no evidence of ankylosis, extension limited to 30 degrees or 
more, or impairment of the tibia and fibula. 

Therefore, an evaluation of 30 percent but no more is 
warranted in this case.


ORDER

An increased evaluation of 30 percent, but no more, for 
service-connected left knee anterior cruciate ligament (ACL) 
reconstruction is granted subject to the law and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of  Veterans Affairs


